UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2016 Item 1: Schedule of Investments Vanguard Convertible Securities Fund Schedule of Investments (unaudited) As of August 31, 2016 Face Market Maturity Amount Value • Coupon Date Currency (000) ($000) Convertible Bonds (90.7%) Consumer Discretionary (12.1%) Cineplex Inc. Cvt. 4.500% 12/31/18 CAD 5,713 4,607 Ctrip.com International Ltd. Cvt. 1.000% 7/1/20 USD 19,955 22,163 Ctrip.com International Ltd. Cvt. 1.990% 7/1/25 USD 330 386 1 DISH Network Corp. Cvt. 3.375% 8/15/26 USD 12,385 12,919 Iida Group Holdings Co. Ltd. Cvt. 0.000% 6/18/20 JPY 500,000 5,129 K's Holdings Corp. Cvt. 0.000% 12/20/19 JPY 310,000 3,266 1 Liberty Interactive LLC Cvt. 1.750% 9/30/46 USD 11,400 11,827 Liberty Media Corp. Cvt. 1.375% 10/15/23 USD 20,089 20,315 1 Liberty Media Corp. Cvt. 2.250% 9/30/46 USD 7,060 7,250 Live Nation Entertainment Inc. Cvt. 2.500% 5/15/19 USD 1,410 1,503 LVMH Moet Hennessy Louis Vuitton SE Cvt. 0.000% 2/16/21 USD 4,684 4,733 NH Hoteles SA Cvt. 4.000% 11/8/18 EUR 6,100 7,515 NHK Spring Co. Ltd. Cvt. 0.000% 9/20/19 USD 4,450 4,646 Priceline Group Inc. Cvt. 0.350% 6/15/20 USD 19,095 23,940 Priceline Group Inc. Cvt. 0.900% 9/15/21 USD 8,465 8,999 ResortTrust Inc. Cvt. 0.000% 12/1/21 JPY 560,000 5,636 SAF-Holland SA Cvt. 1.000% 9/12/20 EUR 1,200 1,435 Shutterfly Inc. Cvt. 0.250% 5/15/18 USD 6,865 6,998 Sony Corp. Cvt. 0.000% 9/30/22 JPY 566,000 5,842 Steinhoff Finance Holdings GmbH Cvt. 1.250% 8/11/22 EUR 7,800 8,896 Sumitomo Forestry Co. Ltd. Cvt. 0.000% 8/24/18 JPY 430,000 4,255 Suzuki Motor Corp. Cvt. 0.000% 3/31/23 JPY 770,000 8,361 Valeo SA Cvt. 0.000% 6/16/21 USD 5,000 5,213 Consumer Staples (3.6%) Herbalife Ltd. Cvt. 2.000% 8/15/19 USD 27,877 27,668 Marine Harvest ASA Cvt. 0.125% 11/5/20 EUR 8,000 9,623 Sonae Investments BV Cvt. 1.625% 6/11/19 EUR 3,900 4,078 Vector Group Ltd. Cvt. 1.750% 4/15/20 USD 12,065 13,445 Energy (4.2%) BW Group Ltd. Cvt. 1.750% 9/10/19 USD 6,400 5,504 Cheniere Energy Inc. Cvt. 4.250% 3/15/45 USD 10,245 6,320 1 Green Plains Inc. Cvt. 4.125% 9/1/22 USD 5,770 6,354 1 Scorpio Tankers Inc. Cvt. 2.375% 7/1/19 USD 8,940 7,286 SEACOR Holdings Inc. Cvt. 3.000% 11/15/28 USD 10,662 8,776 SM Energy Co. Cvt. 1.500% 7/1/21 USD 7,005 8,266 Technip SA Cvt. 0.875% 1/25/21 EUR 2,600 3,595 TOTAL SA Cvt. 0.500% 12/2/22 USD 8,000 8,144 Weatherford International Ltd. Cvt. 5.875% 7/1/21 USD 9,795 10,824 Financials (12.1%) AmTrust Financial Services Inc. Cvt. 2.750% 12/15/44 USD 12,385 10,434 Apollo Commercial Real Estate Finance Inc. Cvt. 5.500% 3/15/19 USD 2,907 2,971 Aroundtown Property Holdings plc Cvt. 3.000% 5/5/20 EUR 5,500 8,642 Aroundtown Property Holdings plc Cvt. 1.500% 1/18/21 EUR 6,000 7,404 AYC Finance Ltd. Cvt. 0.500% 5/2/19 USD 2,886 3,117 Azimut Holding SPA Cvt. 2.125% 11/25/20 EUR 10,300 11,834 Beni Stabili SpA SIIQ Cvt. 0.875% 1/31/21 EUR 3,400 3,658 Blackstone Mortgage Trust Inc. Cvt. 5.250% 12/1/18 USD 7,235 7,868 British Land White 2015 Ltd. Cvt. 0.000% 6/9/20 GBP 3,400 4,228 CapitaLand Ltd. Cvt. 2.800% 6/8/25 SGD 15,000 10,740 China Overseas Finance Investment Cayman V Ltd. Cvt. 0.000% 1/5/23 USD 3,800 3,914 Colony Financial Inc. Cvt. 5.000% 4/15/23 USD 7,359 7,341 Colony Starwood Homes Cvt. 3.000% 7/1/19 USD 1,320 1,469 1 Element Financial Corp. Cvt. 5.125% 6/30/19 CAD 15,464 12,974 1 Element Financial Corp. Cvt. 4.250% 6/30/20 CAD 8,650 6,728 1 Empire State Realty OP LP Cvt. 2.625% 8/15/19 USD 5,720 6,775 Encore Capital Group Inc. Cvt. 3.000% 7/1/20 USD 8,660 6,971 1 Extra Space Storage LP Cvt. 3.125% 10/1/35 USD 4,088 4,438 EZCORP Inc. Cvt. 2.125% 6/15/19 USD 8,986 8,554 Glanbia Co-operative Society Ltd. Cvt. 1.375% 6/9/21 EUR 5,300 6,154 Grand City Properties SA Cvt. 0.250% 3/2/22 EUR 5,700 6,841 Nexity SA Cvt. 0.125% 1/1/23 EUR 6,960 8,164 Portfolio Recovery Associates Inc. Cvt. 3.000% 8/1/20 USD 8,398 7,364 Remgro Jersey GBP Ltd. Cvt. 2.625% 3/22/21 GBP 3,000 4,322 Spirit Realty Capital Inc. Cvt. 2.875% 5/15/19 USD 5,865 6,474 Spirit Realty Capital Inc. Cvt. 3.750% 5/15/21 USD 5,260 5,973 St. Modwen Properties Securities Jersey Ltd. Cvt. 2.875% 3/6/19 GBP 4,800 6,023 Starwood Property Trust Inc. Cvt. 4.550% 3/1/18 USD 5,116 5,624 Health Care (13.4%) Allscripts Healthcare Solutions Inc. Cvt. 1.250% 7/1/20 USD 9,775 9,952 BioMarin Pharmaceutical Inc. Cvt. 0.750% 10/15/18 USD 12,010 14,735 Depomed Inc. Cvt. 2.500% 9/1/21 USD 8,454 10,441 HealthSouth Corp. Cvt. 2.000% 12/1/43 USD 12,506 14,734 Healthways Inc. Cvt. 1.500% 7/1/18 USD 1,525 2,105 Horizon Pharma Investment Ltd. Cvt. 2.500% 3/15/22 USD 15,701 15,652 Insulet Corp. Cvt. 2.000% 6/15/19 USD 10,614 11,682 Intercept Pharmaceuticals Inc. Cvt. 3.250% 7/1/23 USD 6,030 6,324 Ionis Pharmaceuticals Inc. Cvt. 1.000% 11/15/21 USD 8,315 7,167 Ironwood Pharmaceuticals Inc. Cvt. 2.250% 6/15/22 USD 13,749 14,660 Jazz Investments I Ltd. Cvt. 1.875% 8/15/21 USD 5,078 5,141 1 Medicines Co. Cvt. 2.750% 7/15/23 USD 7,780 8,130 Medidata Solutions Inc. Cvt. 1.000% 8/1/18 USD 12,285 14,404 Nevro Corp. Cvt. 1.750% 6/1/21 USD 8,590 10,533 1 NuVasive Inc. Cvt. 2.250% 3/15/21 USD 17,390 21,770 Qiagen NV Cvt. 0.375% 3/19/19 USD 3,400 3,713 Qiagen NV Cvt. 0.875% 3/19/21 USD 4,600 5,253 Spectranetics Corp. Cvt. 2.625% 6/1/34 USD 10,748 11,346 Terumo Corp. Cvt. 0.000% 12/6/21 JPY 50,000 587 Wright Medical Group Inc. Cvt. 2.000% 2/15/20 USD 8,500 9,143 1 Wright Medical Group NV Cvt. 2.250% 11/15/21 USD 6,665 8,802 Industrials (10.5%) 51job Inc. Cvt. 3.250% 4/15/19 USD 6,240 6,575 Aecon Group Inc. Cvt. 5.500% 12/31/18 CAD 1,852 1,497 Airbus Group SE Cvt. 0.000% 6/14/21 EUR 5,800 6,819 Atlas Air Worldwide Holdings Inc. Cvt. 2.250% 6/1/22 USD 605 562 Brenntag Finance BV Cvt. 1.875% 12/2/22 USD 9,500 10,208 Carillion Finance Jersey Ltd. Cvt. 2.500% 12/19/19 GBP 5,600 6,990 CRRC Corp. Ltd. Cvt. 0.000% 2/5/21 USD 5,250 5,427 DP World Ltd. Cvt. 1.750% 6/19/24 USD 7,400 7,389 1 Dycom Industries Inc. Cvt. 0.750% 9/15/21 USD 18,615 20,418 Echo Global Logistics Inc. Cvt. 2.500% 5/1/20 USD 7,795 7,902 GVM Debentures Lux 1 SA Cvt. 5.750% 2/14/18 EUR 7,200 6,265 Huron Consulting Group Inc. Cvt. 1.250% 10/1/19 USD 13,495 13,967 International Consolidated Airlines Group SA Cvt. 0.625% 11/17/22 EUR 4,900 4,873 Johnson Electric Holdings Ltd. Cvt. 1.000% 4/2/21 USD 4,500 4,759 Keihan Electric Railway Co. Ltd. Cvt. 0.000% 3/30/21 JPY 490,000 4,790 KEYW Holding Corp. Cvt. 2.500% 7/15/19 USD 6,975 6,469 Larsen & Toubro Ltd. Cvt. 0.675% 10/22/19 USD 5,715 5,614 Nagoya Railroad Co. Ltd. Cvt. 0.000% 12/11/24 JPY 750,000 7,941 Prysmian SPA Cvt. 1.250% 3/8/18 EUR 3,300 4,150 Sacyr SA Cvt. 4.000% 5/8/19 EUR 4,400 3,487 Safran SA Cvt. 0.000% 12/31/20 EUR 3,430 4,029 Shimizu Corp. Cvt. 0.000% 10/16/20 JPY 410,000 4,173 Siemens Financieringsmaatschappij NV Cvt. 1.650% 8/16/19 USD 5,250 5,861 1 Tutor Perini Corp. Cvt. 2.875% 6/15/21 USD 11,080 11,939 Information Technology (26.3%) Abigrove Ltd. Cvt. 0.500% 4/29/21 USD 4,000 4,216 Advanced Semiconductor Engineering Inc. Cvt. 0.000% 3/27/18 USD 6,600 6,409 1 Blackhawk Network Holdings Inc. Cvt. 1.500% 1/15/22 USD 9,505 9,529 1 BroadSoft Inc. Cvt. 1.000% 9/1/22 USD 5,445 7,198 Canadian Solar Inc. Cvt. 4.250% 2/15/19 USD 5,420 4,753 Cardtronics Inc. Cvt. 1.000% 12/1/20 USD 17,247 18,260 1 Ciena Corp. Cvt. 3.750% 10/15/18 USD 7,750 9,731 Citrix Systems Inc. Cvt. 0.500% 4/15/19 USD 33,580 38,638 1 CSG Systems International Inc. Cvt. 4.250% 3/15/36 USD 9,290 10,178 1 Cypress Semiconductor Corp. Cvt. 4.500% 1/15/22 USD 14,205 15,821 1 DH Corp. Cvt. 5.000% 9/30/20 CAD 13,003 10,019 Econocom Group Cvt. 1.500% 1/15/19 EUR 6,518 8,574 Electronics For Imaging Inc. Cvt. 0.750% 9/1/19 USD 15,980 17,288 Envestnet Inc. Cvt. 1.750% 12/15/19 USD 5,920 5,824 Euronet Worldwide Inc. Cvt. 1.500% 10/1/44 USD 11,974 14,608 1 Inphi Corp. Cvt. 1.125% 12/1/20 USD 13,457 17,200 InterDigital Inc. Cvt. 1.500% 3/1/20 USD 16,582 19,080 j2 Global Inc. Cvt. 3.250% 6/15/29 USD 18,896 22,368 1 Knowles Corp. Cvt. 3.250% 11/1/21 USD 10,115 10,608 Microchip Technology Inc. Cvt. 1.625% 2/15/25 USD 21,330 27,449 Micron Technology Inc. Cvt. 3.000% 11/15/43 USD 25,910 23,125 Nuance Communications Inc. Cvt. 1.500% 11/1/35 USD 2,222 2,100 NXP Semiconductors NV Cvt. 1.000% 12/1/19 USD 16,409 18,635 1 Pandora Media Inc. Cvt. 1.750% 12/1/20 USD 8,140 8,862 Proofpoint Inc. Cvt. 0.750% 6/15/20 USD 9,800 11,601 Rovi Corp. Cvt. 0.500% 3/1/20 USD 18,299 18,722 Semiconductor Manufacturing International Corp. Cvt. 0.000% 7/7/22 USD 7,750 8,641 1 SunPower Corp. Cvt. 4.000% 1/15/23 USD 3,925 2,885 Synchronoss Technologies Inc. Cvt. 0.750% 8/15/19 USD 10,895 11,596 TTM Technologies Inc. Cvt. 1.750% 12/15/20 USD 10,688 13,340 Workday Inc. Cvt. 0.750% 7/15/18 USD 3,635 4,287 Workday Inc. Cvt. 1.500% 7/15/20 USD 3,450 4,282 Materials (6.4%) APERAM Cvt. 0.625% 7/8/21 USD 7,400 8,686 Bekaert SA Cvt. 0.000% 6/9/21 EUR 3,500 3,914 Buzzi Unicem SPA Cvt. 1.375% 7/17/19 EUR 3,600 5,283 Cemex SAB de CV Cvt. 3.720% 3/15/20 USD 18,082 19,416 Cemex SAB de CV Cvt. 3.720% 3/15/20 USD 9,765 10,528 1 Chemtrade Logistics Income Fund Cvt. 5.250% 6/30/21 CAD 5,331 4,140 Kansai Paint Co. Ltd. Cvt. 0.000% 6/17/22 JPY 430,000 4,343 OCI Cvt. 3.875% 9/25/18 EUR 4,600 4,751 RTI International Metals Inc. Cvt. 1.625% 10/15/19 USD 12,320 13,105 1 Silver Standard Resources Inc. Cvt. 2.875% 2/1/33 USD 5,145 5,071 Stillwater Mining Co. Cvt. 1.750% 10/15/32 USD 9,972 11,599 Teijin Ltd. Cvt. 0.000% 12/12/18 JPY 80,000 856 Teijin Ltd. Cvt. 0.000% 12/10/21 JPY 610,000 6,868 Telecommunication Services (0.5%) America Movil SAB de Cvt. 0.000% 5/28/20 EUR 7,600 8,345 Utilities (1.6%) Northland Power Inc. Cvt. 5.000% 6/30/19 CAD 2,661 2,327 Northland Power Inc. Cvt. 4.750% 6/30/20 CAD 6,225 5,417 1 NRG Yield Inc. Cvt. 3.250% 6/1/20 USD 5,010 4,900 1 Pattern Energy Group Inc. Cvt. 4.000% 7/15/20 USD 10,190 10,406 Superior Plus Corp. Cvt. 6.000% 6/30/19 CAD 2,522 1,992 Total Convertible Bonds (Cost $1,338,867) Shares Convertible Preferred Stocks (6.8%) Consumer Staples (0.8%) Bunge Ltd. Pfd. 4.875% 129,625 12,614 Energy (1.9%) Hess Corp. Pfd. 8.000% 36,000 2,386 Kinder Morgan Inc. Pfd. 9.750% 91,500 4,569 McDermott International Inc. Pfd. 6.250% 283,700 5,308 Southwestern Energy Co. Pfd. 6.250% 396,200 12,839 WPX Energy Inc. Pfd. 6.250% 86,900 5,005 Financials (2.0%) American Tower Corp. Pfd. 5.500% 199,500 21,833 1 Mandatory Exchangeable Trust Pfd. 5.750% 76,000 9,156 Health Care (1.5%) Allergan plc Pfd. 5.500% 27,162 22,561 Information Technology (0.5%) Belden Inc. Pfd. 6.750% 66,700 7,153 Telecommunication Services (0.1%) Frontier Communications Corp. Pfd. 11.125% 22,025 1,991 Total Convertible Preferred Stocks (Cost $102,875) Temporary Cash Investment (1.9%) Money Market Fund (1.9%) 2 Vanguard Market Liquidity Fund (Cost 0.612% 299,383 Total Investments (99.4%) (Cost $1,471,680) Other Assets and Liabilities-Net (0.6%)3 Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, the aggregate value of these securities was $283,314,000, representing 18.4% of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Cash of $5,189,000 has been segregated as collateral for open forward currency contracts. CAD—Canadian dollar. EUR—euro. GBP—British pound. JPY—Japanese yen. SGD—Singapore dollar. USD—U.S. dollar. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Convertible Securities Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of August 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Convertible Bonds — 1,398,868 — Convertible Preferred Stocks 16,309 89,106 — Temporary Cash Investments 29,941 — — Forward Currency Contracts—Assets — 502 — Forward Currency Contracts—Liabilities — (3,570) — Total 46,250 1,484,906 — D. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At August 31, 2016, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts, except for Singapore dollar currency contracts, is treated as realized gain (loss) for tax purposes. Convertible Securities Fund Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 10/20/16 JPY 240,000 USD 2,269 55 UBS AG 10/20/16 GBP 1,180 USD 1,562 (11) UBS AG 10/20/16 JPY 144,113 USD 1,421 (25) UBS AG 10/20/16 EUR 227 USD 254 — UBS AG 10/20/16 USD 142,106 EUR 128,665 (1,727) UBS AG 10/20/16 USD 61,453 JPY 6,530,515 (1,805) UBS AG 10/20/16 USD 50,632 CAD 66,075 234 UBS AG 10/20/16 USD 21,668 GBP 16,430 68 UBS AG 10/20/16 USD 10,685 SGD 14,522 28 UBS AG 10/20/16 USD 3,765 EUR 3,328 44 UBS AG 10/20/16 USD 3,270 JPY 330,000 73 UBS AG 10/20/16 USD 1,030 GBP 785 (2) (3,068) Refer to the Schedule of Investments for currency abbreviations. E. At August 31, 2016, the cost of investment securities for tax purposes was $1,471,680,000. Net unrealized appreciation of investment securities for tax purposes was $62,544,000, consisting of unrealized gains of $100,022,000 on securities that had risen in value since their purchase and $37,478,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CONVERTIBLE SECURITIES FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2016 VANGUARD CONVERTIBLE SECURITIES FUND /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 17, 2016 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
